Citation Nr: 0006026	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic 
heart disease with hypertension, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
June 1978 with approximately three years of prior active 
service.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In May 1997 the Board remanded this case for further 
development, and it has since been returned for further 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to 
increased evaluation for arteriosclerotic heart disease with 
hypertension is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her arteriosclerotic heart disease with hypertension (that 
are within the competence of a lay party to report) are 
sufficient to conclude that her claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).




The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board is of the opinion that there is some confusion as 
to the nature of the veteran's cardiovascular disability.  In 
this regard, the RO granted service connection for 
hypertension in July 1978, assigning a 10 percent rating.  In 
December 1988 the RO increased the evaluation to 30 percent, 
based on arteriosclerotic heart disease with hypertension.  

This change in the basis of the evaluation was apparently 
based on a VA cardiac catheterization performed in January 
1988 which indicated that the right coronary artery was never 
successfully engaged.  No specific diagnosis of 
arteriosclerotic heart disease or other heart disease was 
made in this report.  

On VA examination in October 1988 the veteran was diagnosed 
with "hypertension vascular disease, moderate to severe, 
under therapy, poorly controlled" (i.e. hypertension; see 
38 C.F.R. § 4.104, Diagnostic Code 7101) and subjective 
complaints of chest pain, compatible with coronary artery and 
angina.  The results of the cardiac catheterization regarding 
the right coronary artery were interpreted as being probably 
due to disease in that artery.  

Subsequent and voluminous medical records do not document a 
diagnosis of arteriosclerotic heart disease; they primarily 
document diagnosis and treatment of hypertension.  

The October 1997 VA examiner diagnoses were poorly controlled 
hypertension on medication and arteriosclerotic heart disease 
with "atypical chest pain not related to the heart disease 
but due to poorly controlled hypertension and asthma."  The 
veteran was referred to a VA cardiologist for further 
evaluation.  

However, in November 1997, the VA physician doubted that the 
veteran had obstructive coronary artery disease, and that the 
chest pain was likely secondary either to hypertensive heart 
disease, or possibly asthma.  


The Board is of the opinion that another VA examination is 
required in order to clarify the nature of the veteran's 
cardiovascular disability or disabilities, and the symptoms 
resulting therefrom.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the two VA examiners from October 1997 and November 
1997 indicated different diagnoses, both indicated that the 
veteran had some form of heart disease; either 
arteriosclerotic or hypertensive heart disease.  

Assuming (based on the findings of the two most recent VA 
examiners) that the veteran has some sort of heart disease, 
it is noted compensation for either arteriosclerotic heart 
disease (coronary artery disease) or hypertensive heart 
disease allows for higher evaluations based on workload 
readings (metabolic equivalents (METs)) at which symptoms of 
dyspnea, fatigue, angina, dizziness, or syncope.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7007.  

Neither of the VA examiners from October 1997 or November 
1997 assessed the veteran's METs to produce the cardiac 
symptoms mentioned above.  Nor is there any evidence of such 
an estimation being made elsewhere in the record.  

Therefore, because a METs determination was not made, and 
because it is unclear as to the actual nature of the 
veteran's cardiovascular disability, the October 1997 and 
November 1997 VA examinations are inadequate for purposes of 
evaluating the current severity of the veteran's 
arteriosclerotic heart disease with hypertension.  See 
38 C.F.R. § 4.2 (1999) (If an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  


Finally, the Board notes that the veteran's hypertension has 
apparently been included and evaluated by the RO as part of 
her arteriosclerotic heart disease.  

The medical record has on several occasions documented the 
veteran's hypertension as being secondary to 
hyperaldosteronism.  It has not been medically documented as 
being a manifestation of arteriosclerotic heart disease.  The 
VA examiner should clarify whether, and if so, how, the 
hypertension is related to the veteran's heart disease or 
whether it is a separate disability.  See Colvin, supra.  

In light of the above, this issue is remanded for the 
following development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  The RO should schedule the veteran 
for a VA cardiovascular/cardiology 
examination by an appropriate 
specialist(s) for the purpose of 
ascertaining the current severity of the 
veteran's heart disease and hypertension.  


The claims file, copies of the previous 
and amended criteria for rating diseases 
of the cardiovascular system, and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination.  The examination report must 
be annotated in this regard.  

The examiner(s) should provide answers to 
the following questions in the 
examination report(s): 
(1)  What kind of heart disease, if any, 
does the veteran have?  If a heart 
disease is found:

(a) What are the current symptoms of the 
veteran's heart disease (the examiner 
should additionally assess the veteran's 
history, if any, for congestive heart 
failure, and determine whether the 
veteran has an ejection fraction of less 
than 50 percent); and,

(b)  What is the level of activity, 
expressed in METs, at which cardiac 
symptoms such as dyspnea, fatigue, 
angina, dizziness, or syncope are 
produced by the veteran (Note: If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner should 
provide an estimation of the veteran's 
level of activity expressed in METs.  
See 38 C.F.R. 4.104, Note (2) (1999).  

(2)  The examiner should next assess the 
veteran's hypertension.  Blood pressure 
should be taken.  In addition, if the 
veteran is found to have heart disease, 
the examiner should address the following 
questions:




(a)  What is the relationship, if any, 
between the veteran's hypertension and 
heart disease; and 

(b)  In this instance, is hypertension a 
manifestation of the heart disease or is 
it a disability separate from the heart 
disease.  Are the hypertension and heart 
disease separate disabilities with 
separate manifestations?

In this regard, if possible, the 
examiner(s) should determine, from a 
medical point of view, whether a separate 
evaluation of disability due to heart 
disease (See Diagnostic Codes 7005 and 
7007), and hypertensive vascular disease 
(Diagnostic Code 7101) constitute 
evaluation of the same disability 
symptoms under various diagnoses.

In other words, is evaluation of the 
hypertension as part of the veteran's 
heart disease proper, or should it be 
evaluated as a separate disability with 
separate manifestations?  

If such determinations cannot be made, 
the examiner should so note it in the 
examination report.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed should be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  





In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for arteriosclerotic 
heart disease with hypertension.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

